Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 7/15/2022 have been entered. No claims have been amended.  No claims have been canceled.  No claims have been added. Claims 1-6, 8-14 are still pending in this application, with claims 1, 8, and 9 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Liu et al. (“Liu”, WO 2018019272 A1), in view of Fujii et al.  (“Fujii”, WO 2014141928 A1).

Regarding claim 1, Fujimaki discloses a multi-plane model animation interaction method for augmented reality (In a second embodiment, Fujimaki (Abstract) provides augmented reality to a user.  Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates two separate reactions to two different real obstacles.), comprising: 
acquiring a video of a real environment (Fujimaki [0141]-[0144] acquires 3D information of an ambient environment.  The ambient environment of an external scene image may be captured by a camera.  Fujimaki [0077] acquires images at 30 frames per second.); 
recognizing a plurality of planes (In the second embodiment, Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates two separate reactions to two different real obstacles.  Fujimaki (Fig. 23) recognizes a real pillar.  Fujimaki (Fig. 24) recognizes a real wall.)

Fujimaki does not describe recognizing planes based at least in part on aligning pixel points on adjacent frames of the video.
However, these features are well known in the art as taught by Liu. For example, Liu discloses recognizing planes based at least in part on aligning pixel points on adjacent frames of the video. (Liu (page 2 line 44 to page 3 line 4) detects a plane in the region of interest by matching image points in the reference frame and the previous adjacent frame.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality with Liu’s system for realizing augmented reality on the basis of plane detection because Liu’s system determines corresponding image points of the selected image feature points in the reference frame of the video image of the environment scene, the reference frame a previous key frame or a previous adjacent frame of the current frame of the video image of the environment scene (page 2 lines 54-57).

Fujimaki and Liu do not describe arranging a virtual object corresponding to a model on one of the plurality of recognized planes; and 
generating, based on the plurality of recognized planes, an animation track of the virtual object based on a plurality of key points positioned on at least one subset of the plurality of recognized planes and a jump relationship indicative of the virtual object jumping among the one of the plurality of recognized planes and the at least one subset of the plurality of recognized planes.  
However, these features are well known in the art as taught by Fujii. For example, Fujii discloses arranging a virtual object corresponding to a model on one of the plurality of recognized planes (Fujii (page 7 lines 22-24) changes the posture and the state of the moving object while moving the object along the path.); and 
generating, based on the plurality of recognized planes, an animation track of the virtual object based on a plurality of key points positioned on at least one subset of the plurality of recognized planes and a jump relationship indicative of the virtual object jumping among the one of the plurality of recognized planes and the at least one subset of the plurality of recognized planes.  (Fujii (Fig. 10 page 12 line 47 to page 13 line 4) illustrates routes (r1-r4) drawn through a facility, the route provided to carry an object (31).  The route illustrates key points (p1-p5) positioned on two floor planes and a plane above the second floor, attached to wall planes on the second floor (p5). Jump relationships are illustrated at (r2) and (r4).  Fujii (page 7 lines 22-24) changes the posture and the state while moving the moving object along the path, interpreted as animation.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality, Liu’s system for realizing augmented reality on the basis of plane detection with Fujii’s delivery path planning system because Fujii (page 2 lines 11-18) discusses a prior reference that provides an animation display for route planning for carrying objects.
Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates a virtual object transitioning between positions in AR space (animation).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Fujimaki, Liu, and Fujii above.
Fujimaki further teaches the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the recognizing the plurality of planes in the real environment by computing the video comprises: 
recognizing all planes in the video at one time; or 
successively recognizing planes in the video; or 
recognizing required planes based on an animation requirement of the virtual object.  (In the second embodiment, Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates two separate reactions to two different real obstacles.  Fujimaki (Fig. 23) recognizes a real pillar when headed in the direction of the pillar.  Fujimaki (Fig. 24) recognizes a real wall when headed in the direction of the wall.  Fujimaki [0077] acquires images at 30 frames per second.)

Regarding claim 8, Fujimaki discloses a memory (Fujimaki [0204]) configured to store computer readable instructions ((Fujimaki [0032])); and a processor (Fujimaki [0076]) configured to execute the computer readable instructions. (Fujimaki [0076])
In light of the rejection of claim 1, the remaining limitations for the device in claim 8 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 8 are rejected for the same reason as claim 1.

Regarding claim 9, in light of the rejection in claim 8, the medium in claim 9 is similar and implemented with the device in claim 8. Therefore, claim 9 is rejected for the same reason as claim 8.

Regarding claim 10, in light of the rejection in claim 2, the device in claim 10 is similar and performed by the method in claim 2. Therefore, claim 10 is rejected for the same reason as claim 2.

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Liu et al. (“Liu”, WO 2018019272 A1), in view of Fujii et al.  (“Fujii”, WO 2014141928 A1), in view of Westmacot et al. (“Westmacot”, US Pre-Grant Publication 20210049780 A1).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Fujimaki, Liu, and Fujii above.
Fujimaki, Liu, and Fujii do not describe the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the recognizing the plurality of real planes in the real environment by computing the video image comprises: 
detecting a plane pose and a camera pose in a world coordinate system by using a SLAM algorithm.
However, these features are well known in the art as taught by Westmacot. For example, Westmacot discloses the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the recognizing the plurality of real planes in the real environment by computing the video image comprises: 
detecting a plane pose and a camera pose in a world coordinate system by using an SLAM algorithm.  (Westmacot [0248] provides surface (plane) reconstruction relative to a global (world) coordinate system using a SLAM process.  The orientation of the image capture device (camera) within the environment is also found.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality, Liu’s system for realizing augmented reality on the basis of plane detection, Fujii’s delivery path planning system with Westmacot’s system for annotating road images because with Westmacot’s system, the global coordinate system is the coordinate system in which the image capture device within the environment (absolute orientation) and the surface reconstruction are defined [0248].

Regarding claim 11, in light of the rejection in claim 3, the device in claim 11 is similar and performed by the method in claim 3. Therefore, claim 11 is rejected for the same reason as claim 3.

Claim(s) 4, 5, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Liu et al. (“Liu”, WO 2018019272 A1), in view of Fujii et al.  (“Fujii”, WO 2014141928 A1), in view of Matsui (U.S. Pre-Grant Publication 20130257907 A1), in view of Kimenkowski (U.S. Pre-Grant Publication 20190324558 A1).

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Fujimaki, Liu, and Fujii above.
Fujimaki, Liu, and Fujii do not describe the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the generating, based on the plurality of recognized planes, the animation track of the virtual object among the plurality of planes comprises: 
computing a pose of the virtual object relative to a world coordinate system based on a plane pose in the world coordinate system and a pose of the virtual object relative to a plane coordinate system of a recognized plane; 
computing, based on a camera pose in the world coordinate system, a view matrix H for transforming the pose of the virtual object relative to the world coordinate system into a pose of the virtual object relative to a camera coordinate system.
However, these features are well known in the art as taught by Matsui. For example, Matsui discloses the multi-plane model animation interaction method for augmented reality according to claim 1, wherein the generating, based on the plurality of recognized planes, the animation track of the virtual object among the plurality of planes comprises: 
computing a pose of the virtual object relative to a world coordinate system (Matsui [0043] displays virtual objects from information that includes positions and orientations in the real world coordinate system.) based on a plane pose in the world coordinate system (Matsui (Fig. 4 [0070]) may set the position and orientation of a virtual object as pasted onto the marker recognition plane, where the (Zm) axis oriented with the marker recognition plane is expressed in the real world coordinate system.) and a pose of the virtual object relative to a plane coordinate system of a recognized plane (The specification [0052] indicates a pose of the virtual object relative to a plane coordinate system is based on a position (arranged on the plane).)
(Matsui (Fig. 4 [0070]) may set the orientation and position of the virtual object relative to the marker recognition plane.); 
computing, based on a camera pose in the world coordinate system, a view matrix H for transforming the pose of the virtual object relative to the world coordinate system into a pose of the virtual object relative to a camera coordinate system. (Matsui [0058] generates a spatial coordinate transform matrix for converting a real-world coordinate system based on the marker image Pm in real space into a camera coordinate system.  Matsui [0066] generates a virtual object to place in the camera coordinate system from data selected by the graphic object determining unit and the spatial coordinate transform matrix.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality, Liu’s system for realizing augmented reality on the basis of plane detection, Fujii’s delivery path planning system with Matsui’s AR system for overlaying virtual information given by real world perceptions because with Matsui’s AR system, the virtual object AR will be as though stuck to the plane in which the marker image Pm exists [0070].

Fujimaki further teaches generating animation track data of the virtual object based on data of the plurality of recognized planes. (Fujimaki (Fig. 16 [0163]) illustrates a movement track (DI) of a virtual ball that changes direction with respect to the road (plane).)

Fujimaki, Liu, Fujii, and Matsui do not describe drawing, based on the animation track data, a three-dimensional graph corresponding to the animation track data, and generating a plurality of virtual graph frames, to form the animation track of the virtual object.
However, these features are well known in the art as taught by Kimenkowski. For example, Kimenkowski discloses drawing, based on the animation track data, a three-dimensional graph corresponding to the animation track data, and generating a plurality of virtual graph frames, to form the animation track of the virtual object.  (Kimenkowski (Fig. 5 [0066]) illustrates movement of a virtual object from a first location to a second location.  Kimenkowski generates an illuminated tracking line (43) for the virtual object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality, Liu’s system for realizing augmented reality on the basis of plane detection, Fujii’s delivery path planning system, Matsui’s AR system for overlaying virtual information given by real world perceptions with Kimenkowski’s system for relocating of virtual object images within a real non electronic space because with Kimenkowski’s system, the illuminated tracking line assists the user (22) in understanding the movements and the path taken between relevant locations [0066].

Regarding claim 5, the claimed invention for claim 4 is shown to be met with explanations from Fujimaki, Liu, Fujii, Matsui, and Kimenkowski above.
Fujimaki, Liu, Fujii as modified by Matsui further teach the multi-plane model animation interaction method for augmented reality according to claim 4, wherein the animation track data comprises a coordinate position in the camera coordinate system. (Matsui [0066] generates a virtual object to place in the camera coordinate system from data selected by the graphic object determining unit and the spatial coordinate transform matrix.  Kimenkowski (Fig. 5 [0066]) generates an illuminated tracking line (43) for the virtual object.)

Fujimaki, Liu, Fujii and Matsui as modified by Kimenkowski further teach an animation curve (Kimenkowski (Fig. 5 [0066]) generates an illuminated tracking line (43) for the virtual object. It would have been obvious for Kimenkowski to generate an illuminated tracking curve because the tracking line illustrates a path taken between relevant locations.  Fujimaki (Fig. 16 [0163]) illustrates a curved movement track (DI) of a virtual ball that changes direction with respect to the road (plane).), and a jump relationship.  (Kimenkowski (Fig. 5 [0066]) illustrates two locations (40) and (42) along the path (jumps) of the tracking line (43).)


Regarding claim 12, in light of the rejection in claim 4, the device in claim 12 is similar and performed by the method in claim 4. Therefore, claim 12 is rejected for the same reason as claim 4.

Regarding claim 13, in light of the rejection in claim 5, the device in claim 13 is similar and performed by the method in claim 5. Therefore, claim 13 is rejected for the same reason as claim 5.

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (“Fujimaki”, U.S. Pre-Grant Publication 20160033770 A1), in view of Liu et al. (“Liu”, WO 2018019272 A1), in view of Fujii et al.  (“Fujii”, WO 2014141928 A1), in view of Matsui (U.S. Pre-Grant Publication 20130257907 A1), in view of Kimenkowski (U.S. Pre-Grant Publication 20190324558 A1), in view of Kasahara (U.S. Pre-Grant Publication 20140313228 A1).

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Fujimaki, Liu, Fujii, Matsui, and Kimenkowski above.
Fujimaki, Liu, Fujii and Matsui as modified by Kimenkowski further teach the multi-plane model animation interaction method for augmented reality according to claim 5, further comprising: 
generating an animation key point of the virtual object based on poses of the recognized planes and the jump relationship. (Kimenkowski (Fig. 5 [0066]) illustrates two locations (40) and (42) along the path (jumps) of the tracking line (43).)

Fujimaki, Liu, Fujii, Matsui, and Kimenkowski do not describe generating, with the animation key point as a parameter, the animation track of the virtual object by using a Bezier curve configuration.
However, these features are well known in the art as taught by Kasahara. For example, Kasahara discloses generating, with the animation key point as a parameter, the animation track of the virtual object by using a Bezier curve configuration.  (Kasahara (Fig. 19 [0179]) illustrates a track of a virtual object between different points in time.  Kasahara may use a Bezier curve.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Fujimaki’s system for Augmented Reality, Liu’s system for realizing augmented reality on the basis of plane detection, Fujii’s delivery path planning system, Matsui’s AR system for overlaying virtual information given by real world perceptions, Kimenkowski’s system for relocating of virtual object images within a real non electronic space with Kasahara’s system to freely and easily arrange a virtual object in the AR space because with Kasahara’s system, if a Bezier curve is adopted as an interpolation method, smooth interpolation can be performed [0179].

Regarding claim 14, in light of the rejection in claim 6, the device in claim 14 is similar and performed by the method in claim 6. Therefore, claim 14 is rejected for the same reason as claim 6.

Response to Arguments
The Examiner has provided a very detailed response to the Applicants’ arguments.  The reason for the very detailed response is the Applicants’ arguments are very detailed and indicate a merging of concepts not clearly recited in the claims.  This detailed response may be useful for advancing prosecution of the Instant Application.

The Applicants’ arguments (pages 7-12 filed 7/15/2022) regarding the 35 USC 103 rejections of claims 1, 8, 9 have been fully considered.

The Applicants argue (page 8 bottom, page 9 top) that Fujii fails to disclose the claim 1 recitation 
arranging a virtual object on one plane among multiple planes recognized in a real environment video;
generating an animation track based on the multiple planes recognized in the real environment video; and
generating the animation track based on key points positioned on some of the multiple planes and a jump relationship indicative of the virtual object jumping among the one plane and some of the multiple planes.
The Examiner respectfully disagrees.
The Examiner find the Applicants’ recitation above not to be an exact recitation of the claim language.  The minor differences would be enough to require further search and consideration.

However, to address the Applicants recitation:
Arranging a virtual object on one plane among multiple planes recognized in a real environment video.  
Fujii (page 4 [System configuration 2] Fig. 2) discloses the terminal device displaying various information such as the object (31), the structure (32), and the route on the display screen serving as the graphical user interface (GUI).
Fujii (page 4 lines 6-7) discloses the object associated with data including a 3D CAD object of the object (31) and 2D image data.
Fujii (Fig. 10) illustrates multiple planes of a real environment.
Fujii (page 5 top “real environment video”) discloses the user using a laser scanner or the like provided in the terminal device or another device to image the internal space of the structure, so that the three-dimensional structure at that point in time is captured. The situation may be acquired as data.

Generating an animation track based on the multiple planes recognized in the real environment video.
Fujii (Fig. 10 page 12 line 47 to page 13 line 4) illustrates routes (r1-r4) drawn through a facility, the route provided to carry an object (31).  The route illustrates key points (p1-p5) positioned on two floor planes and a plane above the second floor, attached to wall planes on the second floor (p5).
Fujii (page 7 lines 22-24) changes the posture and the state of the moving object while moving the moving object along the path, interpreted as animation.
Fujii (page 5 top “real environment video”) discloses the user using a laser scanner or the like provided in the terminal device or another device to image the internal space of the structure.

generating the animation track based on key points positioned on some of the multiple planes and a jump relationship indicative of the virtual object jumping among the one plane and some of the multiple planes.
Fujii (Fig. 10 page 12 line 47 to page 13 line 4) illustrates routes (r1-r4) drawn through a facility, the route provided to carry an object (31).  The route illustrates key points (p1-p5) positioned on two floor planes and a plane above the second floor, attached to wall planes on the second floor (p5).
Jump relationships are illustrated at (r2) and (r4).

The Applicants argue (page 9 top) that Fujii fails to disclose 
arranging a virtual object corresponding to a model on one of the multiple recognized planes in a video of a real environment as claimed.

The Examiner respectfully disagrees.
As understood by the Examiner, one of the Applicants’ arguments is Fujii does not display a virtual object corresponding to a model.
The Examiner references Fujii (page 7 top): “When displaying the information of the path without interference (401) or the path with interference (402) on the screen, the output unit three-dimensionally displays each piece of information such as the structure, the path, the position and orientation of the target object, the presence / absence of interference, and the location where the interference occurs.”
Additionally, Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates a virtual object transitioning between positions in AR space (animation).  The Examiner’s current opinion is the combination of Fujimaki and Fujii is obvious.

The Examiner acknowledges the limitation must be taken as a whole.  
Arranging a virtual object corresponding to a model on one of the multiple recognized planes in a video of a real environment as claimed.
The Examiner find the Applicants’ recitation above not to be an exact recitation of the claim language.  The minor differences would be enough to require further search and consideration.
Virtual object: As described above, Fujii (page 7 top) three-dimensionally displays the structure of the target object.
Model: Fujii (page 4 lines 6-7) discloses the object associated with data including a 3D CAD object of the object (31) and 2D image data.
Planes: Fujii (Fig. 10 page 12 line 47 to page 13 line 4) illustrates routes (r1-r4) drawn through a facility, the route provided to carry an object (31).
Video of a real environment: Fujii (page 5 top) discloses the user using a laser scanner or the like provided in the terminal device or another device to image the internal space of the structure.  Additionally, Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates a virtual object transitioning between positions in AR space (animation).

The Applicants argue (page 9 top) that Fujii fails to disclose generating an animation track of a virtual object based on recognized planes in video, multiple key points positioned on the recognized planes, and a jump relationship indicative of the virtual object jumping among the recognized planes.  The Applicants argue Fujii simply discloses planning a route.

The Examiner respectfully disagrees.
Fujii (Fig. 10 page 12 line 47 to page 13 line 4) illustrates routes (r1-r4) drawn through a facility, the route provided to carry an object (31).  The route illustrates key points (p1-p5) positioned on two floor planes and a plane above the second floor, attached to wall planes on the second floor (p5).
Fujii (page 7 lines 22-24) changes the posture and the state of the moving object while moving the moving object along the path, interpreted as animation.
Jump relationships are illustrated at (r2) and (r4).

With respect to the argument “Fujii simply discloses planning a route”, Fujii (page 4 paragraph 2) discloses the terminal device displaying the state of the traveling direction on the route from the current position of the target object (31) and the carry-in worker UA on the screen in three dimensions or two dimensions.  
Additionally, Fujimaki (Figs. 23-24 [0187]-[0188]) illustrates two separate reactions to two different real obstacles.  Fujimaki (Fig. 23) recognizes a real pillar.  Fujimaki (Fig. 24) recognizes a real wall.  Thus Fujimaki could be used to disclose a live view, and Fujii could be used to disclose the live view of a route.

An additional reference that has not been referenced for the Instant Application, Kamhi et al. (“Kamhi”, US Pre-Grant Publication 20180047214 A1) discloses much of claim 1.  
Kamhi (Fig. 4B [0028]-[0029]) illustrates a real world video of a user’s hands (two separate planes).  The user is juggling virtual balls between each hand.  

Thus, Kamhi acquires a video of a real environment, 
recognizes a plurality of planes (aligning pixel points on adjacent frames might not be disclosed),
arranging a virtual object on one of the recognized planes (corresponding model is addressed in Kamhi’s Abstract),
generates an animation track of a virtual object between planes.  Key points may be disclosed as the palm of the user’s hands or a different reference.  A jump relationship is addressed by the virtual ball flying between the user’s hands.  Displaying the animation track and the key points are not claimed in claim 1.

Thus, the 35 USC 103 rejections of claims 1, 8, and 9 have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamhi et al. (“Kamhi”, US Pre-Grant Publication 20180047214 A1) discloses much of claim 1, as described in the Response to Arguments.  Kamhi was not used in this office action because the existing references for the unamended claims satisfactorily disclose the Instant Application’s claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613